Endicott, J.
The St. of 1869, c. 385, provides that police courts shall be held for the transaction of criminal business daily; and the St. of 1877, c. 74, provides that the Police Court of Haverhill shall be held for civil business on the first and third Wednesdays of each month, and on such other days as the justice shall determine. It appears by the record that this case was tried May 9,1877, (which was Wednesday,) before the Police Court of Haverhill. A court was required by law to be held on that day for criminal business. It is to be presumed that such a court was held in obedience to the requirement; and as this case was within the jurisdiction of such a court, and as the record recites that it was heard and adjudged in the Police Court of Haverhill on that day, it is to be presumed that it was then engaged in the transaction of criminal business. It was tried at a time when the court should have been, and we presume was, in session for that purpose. Exceptions overruled.